DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
 	Claims 1 and 9 are amended, claims 6, 10, and 11 are cancelled, and claim 18 is added.  Claims 1-5, 7-9, 12, 13, and 15-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 12, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2010/0160545).
	Regarding claims 1-5, 8 and 9, Page teaches a thermoplastic elastomer composition comprising from 5 to 65% by weight, preferably 18-22% by weight, of a styrenic block copolymer such as styrene-isobutylene-styrene (¶18; Table 1), from 10 to 95% by weight of an aliphatic thermoplastic polyurethane such as an aliphatic polycaprolactone TPU (¶20 and Tables 1 and 2), and up to 1% by weight of an additive such as an antioxidant (Tables 1, 2, and 3).  When the composition contains styrene-isobutylene-styrene, Page does not require the presence of SEBS, SEPS, SEEPS, SBS or SIS and therefore the composition is essentially free of these compounds.  
	Page does not teach an example of the composition comprising each of the above components, specifically the styrene-isobutylene-styrene.  However, Page does teach that styrene-isobutylene-styrene is an example of a styrenic block copolymer that may be used in the composition and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  MPEP 2123.  At the time of the filing of the instant specification, a person of ordinary skill in the art would have found it obvious to use styrene-isobutylene-styrene as a styrenic block copolymer in the composition and would have been motivated to do so because Page teaches that it is suitable for use in the disclosed invention.
Page does not disclose that the composition has a haze of no greater than about 60%, most specifically of from about 20% to about 30%, when injection molded and tested at a thickness of 3 mm.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a haze of no greater than about 60%, most specifically of from about 20% to about 30%, when injection molded and tested at a thickness of 3 mm, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Page does not disclose that the composition has a vertical rebound of less than about 25% when injection molded and tested at a thickness of 3 mm.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a vertical rebound of less than about 25% when injection molded and tested at a thickness of 3 mm, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 7, Page teaches that the compositions have a Shore A hardness of about 60 to 68 (Table 4).
	Regarding claim 12, while the polyester-type thermoplastic polyurethane being a reaction product of a polyester polyol, a diisocyanate and optionally, a chain extender is a product-by-process limitation and therefore, the component is not required to be formed in this way, Page teaches that the thermoplastic polyurethanes are formed by the polymerization reaction of a diisocyanate, a chain extender, and a polyol (¶7).  In order to form a polyester-type version of this component, a polyester polyol would have to be used and Page teaches using an aliphatic polycaprolactone (polyester) TPU in the composition.
	Regarding claims 13 and 15, Page does not require the presence of any of these components in the composition and therefore the composition may be essentially free of them.
	Regarding claims 16 and 17, Page teaches that the composition is molded or extruded to form articles and products (¶28).
	Regarding claim 18, the only components required by Page are the styrenic block copolymer and the thermoplastic polyurethane.  All other components are optional.  Therefore, Page envisions a composition comprising only the thermoplastic polyurethane, the styrene-isobutylene-styrene block copolymer and an antioxidant and/or a wax.

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.
	Applicant argues that Page does not provide any indication that the claimed haze values may be obtained with the combination of a polyester-type thermoplastic polyurethane and a styrene-isobutylene-styrene block copolymer.  Applicant also argues that the Office has failed to provide the necessary technical reason to support a conclusion that the claimed properties would inherently be present in the Office’s argued reconstruction of Page.  These arguments are related and will be addressed together.  Additionally, these arguments are unpersuasive.  
	To support applicant’s position that Page does not “inherently” teach the claimed properties, applicant states that “it is clear that not all compositions within the broad disclosure of Page can achieve the claimed haze values” and points to Examples B-C of Table 4.  While it is true that not every embodiment of Page will possess the claimed properties, every embodiment of Page which falls within what is claimed should possess the claimed properties.  The Office is not a lab and cannot test the compositions of the prior art to see if claimed properties are possessed.  Additionally, the Office is forbidden from importing limitations into from applicant’s specification into the claims in order to ensure properties are met.  It is the responsibility of the applicant to inform the public what is within the meets and bounds of their invention without the public having to undergo undue experimentation to determine what is protected and what is not.  Therefore, when applicant claims a composition with certain properties, the claimed limitations of the composition, i.e., types and amounts of components, should give rise to the claimed properties.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  If a prior art reference, or combination of references, teaches or renders obvious a claimed composition, then that composition should possess the claimed properties.  If that is not the case, then the claims are missing essential limitations which are necessary to produce the claimed property and 35 U.S.C. 112 issues will arise.  The issue of inherency is that every composition which meets the claim limitations should possess the properties, not that every composition described by the prior art must possess the properties.  
	In this case, Page teaches embodiments which meet the claimed limitations as set forth above in the rejection.  It is those embodiments which should possess the claimed properties since a chemical composition and its properties are inseparable.  Applicant has not argued that Page does not teach the components and amounts as claimed.  Page does not have to explicitly teach or acknowledge the properties because they will be possessed by making the claimed composition.  The composition as claimed has been taught and the properties as claimed will flow from forming that particular composition.  No evidence has been presented to the contrary.  Therefore, this argument is unpersuasive.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767